DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-2 and 4-26, filed on 08/17/2021, are under consideration. Claims 1-2, 4-5, 8-12, 14, 18-20, 22 and 25 are amended, claim 3 is canceled, and claim 26 is new.

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 08/17/2021, with respect to rejections of the claims over Mbande (also in view of Kennedy and Schutte) have been fully considered and are persuasive.  The previous 35 USC §102 and 35 USC §103 rejections are withdrawn. 
Applicants point out that Mbande passes the current along the steel reactor to  heat the reactor. Applicants argue that instant claim 1 is different from Mbande because the claimed process (and reaction system of pending claim 18) connects the plurality of electrodes to the monolith reactor to provide a current that is orthogonal (at right angle or perpendicular direction) to the reactor flow. This argument is found persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph E Wrkich on 10/06/2021.

Claim 25:	please cancel this claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, a thorough search of pertinent prior art did not locate any teachings or suggestions for a process that contacts a feedstock comprising acyclic hydrocarbons with a catalyst material in an electrically-conductive reaction zone under reaction conditions sufficient to convert at least a portion of the acyclic hydrocarbons to an effluent comprising alkenes, cyclic hydrocarbons and/or aromatics wherein the process also comprises: 
a)	heating the electrically-conductive monolith reactor housed within the reactor system, said monolith reactor defining an electrically conductive reaction zone, by applying an electrical current to a plurality of electrodes in contact with the monolith reactor so that a direction of current flow through the monolith reactor is substantially orthogonal to a direction of flow of the feedstock through a channel within the monolith reactor; and 


Similarly, and regarding claim 18, a thorough search of pertinent prior art did not locate a teaching or suggestion for a reaction system that comprises one or more electrically-conductive monolith reactors housed within the reactor system, the one or more monolith reactors being configured to convert, under reaction conditions, at least a portion of a feedstock stream including acyclic hydrocarbons to an effluent stream including alkenes, cyclic hydrocarbons, and/or aromatics, wherein the one or more monolith reactors each independently comprises: 
a’) 	a current generator configured to supply a current to and heat the electrically-conductive reaction zone by supplying the current to Page 4 of 10USSN: 16/639,918a plurality of electrodes in contact with the monolith reactor so that a direction of current flow through the monolith reactor is substantially orthogonal to a direction of flow of the feedstock through the interior channel of the monolith reactor; and
b’)	catalyst material that is at least partially coated on an interior channel of the monolith reactor.
3
HØJLUND NIELSEN et al. (US 2020/0290003) teaches using an electrically conductive reactor to convert hydrocarbons having 3 or more carbons to aromatics by passing the hydrocarbon into the reactor that is heated by alternating electric current (Abstract, [0018] and [0045]-[0049]). The catalyst is placed into the reactor tube (see Fig. 2A-2B and [0064]) and wherein the catalyst can comprise a monolith [0072]. This reference is silent about at least the 
In another application, HØJLUND NIELSEN et al. (US 2018/0311630) teaches dehydrogenation of alkane using an electrically conductive reactor that comprises a catalyst in its tube(s) wherein the catalyst can comprise a monolith (Abstract, Fig. 3a-3b, [0038]-[0042] and [0067]). This reference is silent about at least the catalyst material being at least partially coated on an interior of the channel of the monolith reactor.
Furthermore, Addiego et al. (US 6,623,707) teaches a dehydrogenation reactor and process wherein the reactor comprises monolith reactor beds. The reactor also comprises a heating element between the reactor beds to provide heat to the reaction/reactants wherein the heat can be provided by electrical means (Col 7 lines 44-55). Addiego is silent about heating the electrically-conductive monolith reactor by applying an electrical current to a plurality of electrodes in contact with the monolith reactor so that a direction of current flow through the monolith reactor is substantially orthogonal to a direction of flow of the feedstock through a channel within the monolith reactor.     
Therefore, no single reference or combination of references teach or suggest the claimed method or reaction system that comprise limitations a)-b) or a’)-b’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/             Primary Examiner, Art Unit 1772